Citation Nr: 1523785	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-17 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a hydrocele, to include secondary to the service-connected residuals of the left inguinal hernia repair and scar status post left inguinal repair and as secondary to an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder, a cognitive disorder, and an alcohol-related disorder, to include as secondary to the service-connected residuals of the left inguinal hernia repair and scar status post left inguinal repair.

3.  Entitlement to an increased rating for residuals of a left inguinal hernia repair, currently rated as 10 percent.

4.  Entitlement to an initial compensable rating for scar status post left inguinal repair.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his brother


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania.  

The Veteran, his spouse, and his brother testified at a videoconference hearing held in August 2013 before the undersigned Veterans Law Judge, and a transcript of that hearing has been associated with the electronic record.

In addition to a diagnosis of a depressive disorder, review of the Veteran's claims file reveals recent diagnoses of cognitive impairment and alcohol abuse.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue regarding service connection for an acquired psychiatric disorder includes not only a depressive disorder but also a cognitive disorder and alcohol abuse.  In Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit (the Federal Circuit) held that VA's duty to assist attaches to the investigation of all possible causes of a current disability, including those unknown to the claimant.  Pursuant to Schroeder, the Board will consider not only whether service connection is warranted secondary to the service-connected residuals of the left inguinal hernia repair but also whether service connection is warranted secondary to the service-connected scar status post left inguinal repair.

After the Veteran filed his claim for a hydrocele secondary to the service-connected residuals of the left inguinal hernia repair, service connection has been granted for scar status post left inguinal repair.  The appellant testified that a doctor told him that his hydrocele was related to medications taken for depression.  Hearing transcript, page 11.  In light of the grant of service connection for scar status post left inguinal repair and the claimant's testimony, the Board will consider whether service connection is warranted for the hydrocele as secondary to the service-connected scar and an acquired psychiatric disorder.  

In light of the above, the issues are as stated on page one of this remand.  The Board's review includes paper and electronic records.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reflects that the Veteran has been receiving Social Security disability benefits.  Therefore, the AOJ should attempt to obtain any records from the Social Security Administration.

In a June 2013 VA Form 9, the Veteran noted that he was exposed to Agent Orange and other herbicides while service in the Demilitarized Zone in Korea.  It is unclear whether the appellant is asserting that the two disorders for which he is claiming service connection are related to herbicide exposure, and the claimant should provide further clarification on that matter.  

Although an April 2011 VA examiner stated that the hydrocele was unrelated to the left-sided hernia or hernia repair, the examiner's use of the term "unrelated" does not sufficiently address an aggravation theory of entitlement.  By the same token, a September 2011 VA examiner stated that the right hydrocele was not connected to the left inguinal hernia repair, which also does not sufficient address an aggravation theory of entitlement.  Thus, another medical opinion is necessary.

The last VA examination addressing the residuals of the left inguinal hernia repair and scar status post left inguinal repair was in September 2011.  Given the passage of time, another VA examination is required.

In a May 2012 addendum to an April 2011 VA mental-disorders examination, the examiner noted that it was unclear whether the Veteran's emotional difficulties were secondary to the original hernia repair and that he cannot say that the major depressive disorder was due to the left hernia repair.  Accordingly, another examination is required to not only to better address any relationship between the current depressive disorder and the various left hernia repair residuals but also to address the nature of the other current psychiatric disorders and possible relationship between those disorders and the various left hernia repair residuals.

The Veteran testified that a doctor told him that his hydrocele was due to medications taken for depression.  Hearing transcript, page 11.  The AOJ should afford the appellant the opportunity to submit medical evidence linking the hydrocele to the medications taken for an acquired psychiatric disorder.

The September 2011 VA examiner addressed the functional impairment from the left inguinal hernia repair but not the service-connected pseudofolliculitis barbae.  Hence, another VA examination is necessary to address the functional impairment of all service-connected disabilities is warranted.

The Veteran testified that he last saw a doctor at the Philadelphia VA Medical Center in June 2013.  Hearing transcript, page 14.  The AOJ last obtained records from that facility in June 2012.  The AOJ should obtain all records from that facility from June 2012 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should inform the Veteran that he may submit medical evidence, such as a statement from a medical provider, relating his hydrocele to taking medications for an acquired psychiatric disorder, such as major depressive disorder.

2.  The AOJ should ask the Veteran to identify all treatment for his residuals of a left inguinal hernia repair, his scar from the left inguinal hernia repair, pseudofolliculitis barbae, hydrocele, and psychiatric disorders, and obtain any identified records.  Regardless of the claimant's response, the AOJ should obtain all records from the Philadelphia VA Medical Center from June 2012 to the present.

3.  The AOJ should contact the Social Security Administration and attempt to obtain a copy of all records pertaining to the Veteran's claim for disability benefits.  The AOJ should document all efforts to obtain these records.

4.  The AOJ should ask the Veteran whether he is claiming that the hydrocele and an acquired psychiatric disorder are secondary to exposure to Agent Orange or other herbicides while stationed in the Demilitarized Zone, and if so, the AOJ should undertake any additional necessary development.

5.  Thereafter, schedule the Veteran for a VA examination or examiners to determine the nature and extent of his residuals of the left inguinal hernia repair, scar status post left inguinal repair, and hydrocele and the functional impairment from the service-connected disabilities.  The claims folder is to be made available to the examiner or examiners to review.  The examiner or examiners are to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to his residuals of the left inguinal hernia repair, scar status post left inguinal repair, hydrocele, and pseudofolliculitis barbae.  

The examiner should address the following:

(1) Is it is at least as likely as not (50 percent or greater) that the hydrocele was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by residuals of the left inguinal hernia repair or scar status post left inguinal repair?

(2) If the VA examiner finds that the hydrocele is aggravated by residuals of the left inguinal hernia repair or scar status post left inguinal repair, then he/she should quantify the degree of aggravation.

(3) Is it is at least as likely as not (50 percent or greater) that the hydrocele was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by taken medications for an acquired psychiatric disorder and if so, identify the psychiatric disorder?

(4) If the VA examiner finds that the hydrocele is aggravated by an acquired psychiatric disorder, then he/she should quantify the degree of aggravation.

(5) The examiner should describe all functional impairment from residuals of the left inguinal hernia repair, scar status post left inguinal repair, pseudofolliculitis barbae, and any other disability for which the AOJ grants service connection.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner or new examiner should so state and explain why an opinion cannot be provided without resort to speculation.

6.  Schedule the Veteran for VA examination to determine the nature and extent of his acquired psychiatric disorders.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to his acquired psychiatric disorders.  Specifically, the examiner should provide an opinion as to the following inquiries:

(a)  Depressive disorder

(1)  The examiner should opine on whether it is at least as likely as not (50 percent or greater) that any depressive disorder that the Veteran has or has had since he filed his claim in March 2011 was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by residuals of the left inguinal hernia repair or scar status post left inguinal repair.

(2)  If the examiner finds that any depressive disorder that the Veteran has or had had at any time since he filed his claim in March 2011 is aggravated by residuals of the left inguinal hernia repair or scar status post left inguinal repair, then he/she should quantify the degree of aggravation.  

(b)  Cognitive disorder

(1)  The examiner should opine on whether it is at least as likely as not (50 percent or greater) that any cognitive disorder that the Veteran has or has had since he filed his claim in March 2011 was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by residuals of the left inguinal hernia repair or scar status post left inguinal repair.

(2)  If the examiner finds that any cognitive disorder the Veteran has or had had at any time since he filed his claim in March 2011 was aggravated by residuals of the left inguinal hernia repair or scar status post left inguinal repair, then he/she should quantify the degree of aggravation.  

(3)  If a cognitive disorder is not diagnosed, the examiner should reconcile the current diagnosis with the assessment of cognitive impairment - executive dysfunctions made in the VA treatment records.

(c)  Alcohol-related disorder

(1)  The examiner should opine on whether it is at least as likely as not (50 percent or greater) that any alcohol-related disorder the Veteran has or has had since he filed his claim in March 2011 was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by residuals of the left inguinal hernia repair or scar status post left inguinal repair.

(2)  If the examiner finds that any alcohol-related disorder the Veteran has or had had at any time since he filed his claim in March 2011 is aggravated by residuals of the left inguinal hernia repair or scar status post left inguinal repair, then he/she should quantify the degree of aggravation.  

(3)  If an alcohol-related disorder is not diagnosed, the examiner should reconcile the current diagnosis with the diagnosis of evidence of alcohol dependence made by the April 2011 VA examiner.

(d)  Any other current acquired psychiatric   disorder

(1)  The examiner should opine on whether it is at least as likely as not (50 percent or greater) that any other current acquired psychiatric disorder that the Veteran has or has had since he filed his claim in in March 2011 was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by residuals of the left inguinal hernia repair or scar status post left inguinal repair.

(2)  If the examiner finds that any other current psychiatric disorder the Veteran has or had had at any time since he filed his claim in March 2011 was aggravated by residuals of the left inguinal hernia repair or scar status post left inguinal repair, then he/she should quantify the degree of aggravation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

7.  Thereafter, readjudicate the issues on appeal with consideration of the additional evidence of record since the May 2013 supplemental statement of the case.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




